Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                         Illinois Official Reports                      the accuracy and
                                                                        integrity of this
                                                                        document
                                Supreme Court                           Date: 2020.11.02
                                                                        13:32:27 -06'00'



                          Yakich v. Aulds, 2019 IL 123667




Caption in Supreme   CHARLES D. YAKICH, Appellee, v. ROSEMARY A. AULDS,
Court:               Appellant.



Docket No.           123667



Filed                October 24, 2019



Decision Under       Appeal from the Circuit Court of Du Page County; the Hon. Thomas
Review               A. Else, Judge, presiding.



Judgment             Circuit court judgment vacated.
                     Cause remanded.


Counsel on           Todd D. Scalzo, of Mirabella Kincaid Frederick & Mirabella, LLC,
Appeal               and Michael J. Scalzo, of Scalzo Law Offices, both of Wheaton, for
                     appellant.

                     Vincent L. DiTommaso and James V. DiTommaso, of DiTommaso
                     Law LLC, of Oakbrook Terrace, and Sarah D. Casey, of Bennett &
                     Bangser, LLC, of Chicago, for appellee.

                     Michael G. DiDomenico, of Lake Toback DiDomenico, and Paul L.
                     Feinstein, of Paul L. Feinstein, Ltd., both of Chicago, for amicus
                     curiae Illinois Chapter of the American Academy of Matrimonial
                     Lawyers.
     Justices                  JUSTICE KILBRIDE delivered the judgment of the court, with
                               opinion.
                               Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis,
                               and Neville concurred in the judgment and opinion.



                                               OPINION

¶1        This direct appeal arises from the circuit court’s ruling declaring section 513 of the Illinois
      Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/513(a) (West 2018))
      unconstitutional. The court held that section 513 violated the equal protection clause of the
      federal constitution (U.S. Const., amend. XIV) as applied in this case. In making that ruling,
      the court declined to follow this court’s long-standing precedent and effectively overruled it.
      We vacate that judgment, dismiss the appeal, and remand the cause to the circuit court for
      further proceedings.

¶2                                        I. BACKGROUND
¶3        In 2015, Rosemary Aulds filed a contribution petition in the Du Page County circuit court
      under section 513 of the Act (750 ILCS 5/513(a) (West 2018)) requesting that Charles D.
      Yakich be ordered to pay an equitable share of the anticipated college costs for their daughter.
      Rosemary and Charles were never married, and although the parties’ 1997 agreed order
      addressed various child-related issues, it was silent on their obligation to contribute to their
      daughter’s college expenses. Charles’s response admitted, in relevant part, that he had the
      financial ability to pay. Nonetheless, he objected to paying because he had not been involved
      in the college selection process.
¶4        The trial court heard testimony from both parents and their daughter. Just prior to issuing
      its July 22, 2016, oral ruling, the trial court indicated that it thought section 513 was
      “interesting” because it raised a potential equal protection issue. More specifically, the court
      explained that “[p]eople that are married and have children have no obligation at all to pay for
      their children’s college education. Because of that, people who are married have input into
      where their children go to school. *** The legislature has taken away that choice from people
      who are not married. If you were to say that that is unfair, if you were to say that those people
      were treated unequally, I would agree with you, but that’s what the law is.” (Emphasis added.)
      The court then ordered Rosemary and Charles each to pay 40% of their daughter’s prospective
      college expenses, with the daughter paying the remaining 20%.
¶5        Two months later, on September 23, 2016, Charles challenged section 513 on equal
      protection grounds for the first time. This court had upheld section 513 against an equal
      protection challenge in Kujawinski v. Kujawinski, 71 Ill. 2d 563 (1978), but Charles argued
      that the decision no longer applied due to changes in family structures, including an increase
      in the number of divorced and never-married parents. In response, Rosemary asserted
      res judicata and procedural objections to Charles’s claim. Charles then filed a petition to
      terminate or modify the college expenses order. After hearing arguments, the trial court denied
      Charles’s request to terminate or modify his payment obligation.


                                                   -2-
¶6          Charles then amended his constitutional claim, arguing the denial of his motion to
       terminate payments “usurped” his “parental rights in steering his adult daughter to an
       appropriate college.” Rosemary reasserted her res judicata argument. At a hearing, Charles
       argued that Kujawinski no longer applied due to the subsequent increase in the number of
       nontraditional families and asserted that section 513 unconstitutionally barred him, as an
       unmarried parent, from using his “purse strings” to influence his daughter’s decisions.
¶7          Before entering its ruling, the trial court noted that some states have struck down laws
       requiring parental contributions to college expenses as unconstitutional and that Illinois’s
       position was in the minority. In its written order, the court declared section 513
       unconstitutional as applied for not permitting unmarried parents to have the same input in their
       children’s college decisions as married parents. It explained that, while Kujawinski had
       concluded that section 513 satisfied the rational basis test because children of unmarried
       parents faced more disadvantages and were less likely to receive financial help with college
       from their parents than children of married parents, that rationale was no longer viable. The
       trial court held that section 513 violated Charles’s right to equal protection and was
       unconstitutional as applied, requiring it to vacate its prior college expenses order.
¶8          Rosemary filed a direct appeal under Illinois Supreme Court Rule 302(a)(1) (eff. Oct. 4,
       2011). This court allowed the appeal and permitted the Illinois Chapter of the American
       Academy of Matrimonial Lawyers to file an amicus curiae brief. Ill. S. Ct. R. 345 (eff. Sept.
       20, 2010).

¶9                                             II. ANALYSIS
¶ 10       Section 513 of the Illinois Marriage and Dissolution of Marriage Act, titled “Education
       Expenses for a Non-minor Child,” states, in relevant part:
                   “(a) The court may award sums of money out of the property and income of either
               or both parties or the estate of a deceased parent, as equity may require, for the
               educational expenses of any child of the parties. Unless otherwise agreed to by the
               parties, all education expenses which are the subject of a petition brought pursuant to
               this Section shall be incurred no later than the student’s 23rd birthday, except for good
               cause shown, but in no event later than the child’s 25th birthday.” 750 ILCS 5/513(a)
               (West 2018).
¶ 11       The trial court found section 513, as applied in this case, violated the equal protection
       clause of the United States Constitution (U.S. Const., amend. XIV). In issuing its written
       ruling, the court explained that “section 513 does not permit divorced or never married parents
       the same input and ability to educate their children as is afforded to married or [sic] parents.
       This court finds that there is no rational basis for this difference.”
¶ 12       Prior to reaching that conclusion, the trial court recognized that this court had already
       decided in Kujawinski, 71 Ill. 2d 563, that section 513 did not violate the equal protection
       clause. Rather than adhere to the precedent set by this court, however, the trial court chose to
       follow the reasoning of a more recent Pennsylvania case, Curtis v. Kline, 666 A.2d 265 (Pa.
       1995). There, the Pennsylvania Supreme Court found that the state’s college expense
       contribution statute’s differing treatment of the college expenses incurred by children with
       married and unmarried parents violated the equal protection clause. Curtis, 666 A.2d at 269-
       70. While the trial court in the instant case acknowledged our conclusion in Kujawinski, it

                                                   -3-
       instead relied on Curtis to determine independently that “the social changes that have occurred
       since 1978 make the rational basis cited in Kujawinski no longer tenable. Further, there is no
       apparent rational basis for the statute other than that cited in Kujawinski.”
¶ 13       Regardless of the impact of any societal evolution that may have occurred since we issued
       our decision in Kujawinski, that holding remains directly on point here, and the trial court
       committed serious error by not applying it. Our circuit and appellate courts are bound to apply
       this court’s precedent to the facts of the case before them under the fundamental principle of
       stare decisis. “When this court ‘has declared the law on any point, it alone can overrule and
       modify its previous opinion, and the lower judicial tribunals are bound by such decision and it
       is the duty of such lower tribunals to follow such decision in similar cases.’ ” (Emphasis in
       original.) Blumenthal v. Brewer, 2016 IL 118781, ¶ 61 (quoting Price v. Phillip Morris, Inc.,
       2015 IL 117687, ¶ 38). As in Blumenthal, while the trial court is free to question the continued
       vitality of Kujawinski, it lacks the authority to declare that precedent a dead letter. Blumenthal,
       2016 IL 118781, ¶ 61.

¶ 14                                       III. CONCLUSION
¶ 15       Because the trial court may not overrule prior precedents of this court, we are compelled
       to vacate its May 4, 2018, ruling that section 513 is unconstitutional as applied in this case. In
       entering that disposition, we express no opinion on the merits of the parties’ arguments. See
       Carmichael v. Union Pacific R.R. Co., 2019 IL 123853, ¶ 37 (vacating the judgments entered
       by the trial court and the appellate court without expressing an opinion on the merits of the
       parties’ underlying substantive arguments). Without a valid judgment pending before us, we
       must necessarily dismiss this appeal and remand the cause to the circuit court for further
       proceedings. See People v. Bingham, 2018 IL 122008, ¶ 25 (dismissing an appeal after
       vacating the underlying judgment).

¶ 16      Circuit court judgment vacated.
¶ 17      Cause remanded.




                                                    -4-